Citation Nr: 9904182	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the left shoulder.

2.  Entitlement to service connection for traumatic arthritis 
of the neck. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel





INTRODUCTION

The veteran had active service from February 1967 to December 
1969 and from November 1973 to December 1983.  This appeal 
arises from an October 1995 rating decision of the 
Huntington, West Virginia, Regional Office (RO).  In this 
decision, the RO denied secondary service connection for 
traumatic arthritis of the left shoulder and neck due to a 
service-connected gunshot wound to the torso.  The veteran 
appealed this decision.  In July 1997, the Board of Veterans' 
Appeals (Board) remanded this case for development of the 
medical evidence.  The case has now returned for final 
appellate review.

In a brief submitted to the Board in March 1998, the 
veteran's representative filed a claim for an increased 
evaluation for the residuals of the veteran's fractured left 
tibia.  The undersigned finds that this claim is not properly 
before the Board at the present time, inasmuch as the RO has 
not yet had the opportunity to adjudicate such claim.  Nor is 
it inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.  See Hoyer v. Derwinski, 1 Vet. App. 208 
(1991).

Finally, the Board notes that during the course of this 
appeal, the RO took adjudicative action with respect to the 
rating assigned another of his service-connected 
disabilities, post-traumatic stress disorder (PTSD).  It 
appears, according to correspondence sent by the VARO to the 
veteran, that the January 1997 supplemental statement of the 
case which addressed the issue of increased rating for this 
disability was provided to him in error and corrective action 
was undertaken.  In any event, a review of the claims folder 
does not reflect that a notice of disagreement to the rating 
assigned (PTSD) has been filed so as to place this issue in 
appellate status and, therefore, it will not be addressed 
herein.  





FINDING OF FACT

An etiological relationship exists between the veteran's 
service-connected gunshot wound to the left shoulder and 
right upper back and the development of degenerative joint 
disease of the left shoulder and cervical spine.


CONCLUSION OF LAW

The veteran's degenerative joint disease of the left shoulder 
acromio-clavicular (AC) joint and cervical spine is 
proximately due to or the result of his service-connected 
gunshot wound.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

A review of the veteran's service medical records indicates 
that he was hospitalized in September 1969 for a through-and-
through gunshot wound.  The projectile entered his left 
shoulder and exited his right upper back.  Residuals included 
a compound, comminuted fracture of the distal half of the 
left clavicle; a left lung contusion; and a traumatic 
hemothorax.  

The veteran was given a separation examination in November 
1969.  He made no complaints regarding his gunshot wound.  On 
examination, his upper extremities and musculoskeletal system 
were found to be normal.  The examiner summarized the 
veteran's defects as a history of a bullet wound with no 
residuals.  

A VA orthopedic examination was afforded the veteran in 
January 1973.  A radiological study of his left shoulder 
found an old healed left mid-shaft clavicular fracture.  The 
veteran's AC joint was intact and the glenohumeral 
articulating surface was smooth.  The diagnoses included old 
healed left clavicle fracture.  By rating decision of March 
1973, the RO granted service connection for a through-and-
through gunshot wound with a healed, compound, and comminuted 
fracture of the left shoulder.  He was also given service 
connection for a through-and-through gunshot wound to the 
right shoulder and a contusion to the left lung with a healed 
thoracotomy scar.  

Service medical records compiled during the 10 year period 
which comprised his second period of service showed only 
fracture deformity of the left clavicle, but no indications 
of the presence of traumatic arthritis.  

In March 1984, the veteran was given another VA orthopedic 
examination.  X-rays of his left shoulder and cervical spine 
were taken.  These revealed a healed fracture of the clavicle 
with deformity; the cervical spine was read as normal.  The 
diagnoses included residuals in both shoulders from of a 
through-and-through gunshot wound, cervical spine 
osteoarthritis secondary to a gunshot wound, and a fracture 
of the left clavicle.  It is unclear whether the clinical 
examiner reviewed the radiographic studies before entering 
such diagnosis.  

A radiological study of both shoulders in March 1989 noted a 
healed fracture of the left clavicle.  Otherwise, the 
shoulders were found to be unremarkable.  In April 1989, a 
private orthopedist, examining the veteran on a fee basis for 
the VA, noted that an X-ray of the left clavicle revealed a 
fracture with some malunion.  However, the left shoulder 
joint spaces appeared in good condition.  The examiner also 
opined that the scar tissue from the veteran's gunshot wound 
had caused him some problems.  

In February 1995, the veteran received a VA orthopedic 
consultation.  It was noted by the examiner that X-rays 
revealed an old fracture in the left shoulder that appeared 
united and arthritic changes in the cervical spine.  The 
diagnoses were traumatic arthritis of the cervical spine and 
both shoulders.  A VA outpatient record of March 1995 noted 
diagnoses of traumatic arthritis of the cervical spine and 
both clavicles.

In March 1995, the veteran filed a claim for service 
connection for traumatic arthritis.  He failed to identify 
the specific joints affected.  

Another VA examination was given to the veteran in August 
1995.  A left shoulder X-ray noted an old healed fracture 
with minimal degenerative joint disease of the left AC joint.  
Radiological study of the cervical spine found very little 
osteophyte formation anteriorly at the C5 level and possibly 
at the C6 level.  It was opined by the examiner that the 
veteran's service-connected gunshot wound track was posterior 
to the C5 cervical vertebra.  The diagnoses were minimal 
osteoarthritis of the cervical spine that was unrelated to 
the veteran's gunshot wound.  It was concluded by the 
examiner that traumatic arthritis of the cervical spine had 
not been found on examination.  A diagnosis was also given 
for minimal osteoarthritis of the left AC joint that was well 
removed from the fracture site of the clavicle that had 
resulted from the in-service gunshot wound.  The examiner 
opined that this arthritis was unrelated to the gunshot 
wound.

By rating decisions of October 1995 and April 1996, the RO 
denied service connection for traumatic arthritis of the 
veteran's cervical spine and left shoulder.  These decisions 
were based on the August 1995 examiner's opinion. 

Contentions expressed by the veteran and his representative 
are to the effect that the development of the veteran's left 
shoulder and cervical spine arthritis was attributable to the 
residuals of his service-connected gunshot wound and were 
entitled to service connection under 38 C.F.R. § 3.310(a).  
In a letter of January 1998, the veteran contended that the 
impact of the bullet and resulting bone deformity and muscle 
loss contributed to the onset of his current left shoulder 
and cervical spine arthritis.  

In view of the conflict in opinions concerning the etiology 
of traumatic arthritis, the Board requested an independent 
medical opinion (IME), which was received from an orthopedic 
surgeon in late January 1999.  It was noted by the IME that 
he had read the veteran's medical history in arriving at his 
opinion.  He reported that the veteran's AC joint and lower 
cervical spine arthritis were the result of two different 
processes.  The first was from the direct energy transmitted 
by the service-connected gunshot to the surrounding joints 
including the left shoulder and cervical spine.  It was felt 
by the reviewer that over time this injury would be expected 
to result in degenerative joint disease in the affected 
joints.  The second process was from the residual loss of 
muscle tissue and scarring from the gunshot wound.  The 
reviewer again claimed that over time these residuals would 
cause increased stress to be applied to the shoulder and 
cervical spine and, therefore, result in degenerative joint 
disease.  It was concluded by the orthopedist that it was at 
least as likely as not that the veteran acquired traumatic 
arthritis in his left AC joint and cervical spine as a result 
of the gunshot wound he suffered in September 1969.  


II.  Applicable Criteria.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has set forth a 
claim which is plausible.  The Board is also satisfied that 
all relevant evidence has been properly developed, and that 
no further assistance is required to comply with the VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original disability.  38 C.F.R. 
§ 3.310(a) (1998). 


III.  Analysis.

There were no findings in the veteran's service medical 
records for arthritic changes in either his left shoulder or 
cervical spine while in active service.  Likewise, there is 
no diagnosis of traumatic arthritis in these joints within 
one year of his separation from the military during 1970.  
While osteoarthritis of the cervical spine was reported at 
the time of the VA examination in 1984, it appears likely 
that such diagnosis was not made on the basis of X-ray study, 
which was normal.  

In any event, it is the thrust of the veteran's contentions 
that the development of his cervical spine and left shoulder 
arthritis is etiologically related to the gunshot wound he 
sustained to his torso during the Vietnam War.  The medical 
evidence supports his claim.  In addition to various VA 
examiners who have opined about the existence of such causal 
relationship, the Board secured the opinion of an IME, set 
forth above.  The evidence is at least in equipoise on the 
causal link and thus, resolving any doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for traumatic arthritis of the left shoulder AC joint and the 
cervical spine on a secondary basis.


ORDER

Service connection is granted for traumatic arthritis of the 
left shoulder AC joint and the cervical spine.



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

